              Case 19-10654-abl     Doc 115    Entered 10/22/19 15:44:53        Page 1 of 2


 1   Michael W. Chen, Esq. SBN 7307
     Kristin A. Schuler-Hintz, Esq. SBN 7171
 2
     McCarthy & Holthus, LLP
 3   9510 West Sahara Avenue, Suite 200
     Las Vegas, NV 89117
 4   Phone (877) 369-6122
 5   Fax (866) 339-5691
     khintz@mccarthyholthus.com
 6
     Attorneys for Defendants, MTGLQ Investors, L.P., its assignees and/or successors, by and
 7   through its servicing agent Rushmore Loan Management Services LLC
 8
 9                             UNITED STATES BANKRUPTCY COURT
10                                     DISTRICT OF NEVADA
11
12                                                 ) Case No. 19-10654-abl
     In re:
                                                   )
13
     Twistleaf Holdings LLC,                       ) Chapter 11
14                                                 )
                     Debtor.                       ) STIPULATION TO CONTINUE
15
                                                   ) HEARING ON DEBTOR’S MOTION TO
16
                                                   ) VALUE COLLATERAL (8012 ROUNDUP
17                                                 ) RIDGE – DKT. NO. 56)
18
                                                   )
                                                   )
19                                                 )
20                                                 )
                                                   )
21
                                                   )
22                                                 )
23                                                 )
                                                   )
24                                                 )
25                                                 )
26
27
28
29


                                                   1
     File No. NV-19-152429                                                          Case No. 19-10654-abl
                                                                           Stipulation to Continue Hearing
              Case 19-10654-abl       Doc 115     Entered 10/22/19 15:44:53         Page 2 of 2


 1           Twistleaf Holdings LLC, by and through his undersigned attorney, and MTGLQ
 2   Investors, L.P., as its attorney in fact, (“Movant”) by and through its attorneys undersigned,
 3   hereby agree and stipulate that the hearing currently set for 10/23/2019 at 1:30PM on the
 4   Debtor’s Motion to Value Collateral in the above-referenced bankruptcy case shall be continued.
 5   Therefore, the hearing will be continued to 11/27/2019 at 1:30pm.
 6
             Dated: 10/22/2019                            McCarthy & Holthus, LLP
 7
 8
                                                     by /s/ Michael Chen
 9
                                                        Michael Chen, Esq.
10                                                      Attorney For Secured Creditor

11
12
13
14
             Dated: 10/22/2019                       by /s/ Ryan Andersen
15
                                                        Ryan A. Andersen
16                                                      Attorney For Debtor
17
18
19
20
21
22
23
24
25
26
27
28
29


                                                      2
     File No. NV-19-152429                                                              Case No. 19-10654-abl
                                                                               Stipulation to Continue Hearing
